internal_revenue_service number release date index number - ---------------------- ------------------------ ---------------------------- - department of the treasury washington dc person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc psi b02 - plr-155012-04 date date ---------------------- --------------------------- ----------------------------------- ein ---------------- legend llc date date state dear ------------ correspondence submitted by llc requesting an extension under sec_301_9100-3 of the procedure and administration regulations for llc to elect to be treated as an association_taxable_as_a_corporation for federal tax purposes and a ruling under ' b of the internal_revenue_code facts this responds to a letter dated date and subsequent ------------ the information submitted states that llc is a limited_liability_company formed on date under the laws of state llc’s corporate minutes indicate that llc intended to elect to be treated as an s_corporation for federal tax purposes effective date however there is no record of llc timely filing a form_8832 entity classification election or a form_2553 election by a small_business_corporation sec_301_9100-1 gives the commissioner discretion to grant reasonable sec_301_7701-3 provides that a business_entity that is not classified as a plr-155012-04 law and analysis corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes under sec_301_7701-2 a domestic eligible_entity with one owner can elect to be classified as an association_taxable_as_a_corporation sec_301_7701-3 states that unless it elects otherwise a domestic eligible_entity with one owner will be disregarded as an entity separate from its owner sec_301_7701-3 provides that all such elections become effective on the date specified by the entity on form_8832 or on the date filed if no effective date is specified the specified effective date must not be earlier than days prior to the filing_date of form_8832 nor later than twelve months after the filing_date extensions of time to make an election commissioner uses to determine whether to grant a discretionary extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_1362 provides that a small_business_corporation may elect to be an s_corporation sec_1362 provides the rule on when an s election will be effective sec_1362 provides in relevant part that if an s election is made within the first two and one-half months of a corporation’s taxable_year then the corporation will be treated as an s_corporation for the year in which the election is made under sec_1362 however if an s election is made after the first two and one-half months of a corporation’s taxable_year then that corporation will not be treated as an s_corporation until the taxable_year after the year in which the s election is filed sec_301_9100-2 through sec_301_9100-3 set forth the standards that the sec_1362 provides that if -- a an election under ' a is made for any taxable_year after the date prescribed by ' b for making such election for such taxable_year or no such election is made for any taxable_year and b the secretary determines that there was reasonable_cause for the failure to timely make such election the secretary may treat such an election as timely made for such taxable_year plr-155012-04 conclusion based solely on the information submitted and the representations made we conclude that the requirements of section sec_301_9100-1 and sec_301_9100-3 have been satisfied consequently llc is granted an extension of time of days from the date of this letter to file form_8832 with the appropriate service_center electing under c to be classified as an association taxable as corporation for federal tax purposes effective date a copy of this letter should be attached to that form a copy is included for that purpose we also conclude that llc has established reasonable_cause for failing to make a timely election to be an s_corporation accordingly provided that llc makes an election to be an s_corporation by filing a completed form_2553 with the appropriate service_center effective date within days following the date of this letter then such election will be treated as timely made a copy of this letter should be attached to the form_2553 a copy is included for that purpose this ruling is directed only to the taxpayer requesting it sec_6110 of except as expressly provided herein we express or imply no opinion concerning the federal_income_tax consequences of the facts of this case under any other provision of the code including whether llc qualifies as a small_business_corporation under ' b of the code the internal_revenue_code provides that it may not be used or cited as precedent being sent to llc pursuant to a power_of_attorney on file with this office a copy of this letter is sincerely associate chief_counsel passthroughs and special industries heather c maloy enclosures copy of this letter copy for sec_6110 purposes
